Citation Nr: 1116902	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-18 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from January 1965 to February 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In May 2007, the Veteran submitted a claim of entitlement to service connection for PTSD.  In September 2008, the RO granted service connection for PTSD and assigned a 30 percent disability evaluation effective from May 2007.  The Veteran has disagreed with the initial disability evaluation assigned.  

In June 2009, the Veteran submitted a statement requesting that VA obtain his medical records reflecting current treatment for PTSD.  The Veteran indicated that he had started taking PTSD classes at the Leavenworth, Kansas, VA Medical Center (VAMC).  The Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The most recent clinical records associated with the claims file are dated in April 2009.  The Board finds attempts must be made to obtain the VA treatment records referenced by the Veteran.  

In support of his claim, the Veteran has submitted statements from a VA psychologist and a VA psychiatrist.  In October 2009, S.K., M.D., wrote that he had been treating the Veteran for the past three years and that he had witnessed the Veteran's PTSD symptoms worsen over that period of time.  Dr. S.K. wrote that the Veteran had a constellation of PTSD symptoms including nightmares, flashbacks, intrusive thoughts and images, impulsive anger, physiologic hyper-reactivity, deadening of pleasant emotional experiences, social withdrawal, a pervasive inability to relax, recurrent depressed mood and a frequent sense of meaninglessness and hopelessness.  The author also wrote that the Veteran had strained social relations which were distressing and minimal.  The Veteran reportedly suffered from near continuous anxiety, with panic episodes, that required medication dosing several times per day.  The physician wrote that a depressed mood was basically a daily accompaniment for the Veteran.  The examiner noted that there had been evidence of psychotic decompensation and regression.  The author also opined that the Veteran could not work.  In March 2010, P.T., Ph.D., wrote that he had been treating the Veteran since June 2009.  The author wrote that, since being awarded service connection for PTSD, the Veteran's symptoms had worsened.  The Veteran also suffered from major depression secondary to his PTSD.  The psychologist wrote that the Veteran experienced chronically depressed mood, moderately severe anxiety, frequent panic attacks, negative and intrusive memories of Vietnam, anger and irritability with uncontrolled angry outbursts, severe sleep disturbance as a result of frequent nightmares, flashbacks, hyper vigilance, isolative behavior and severe survivors guilt.  The psychologist opined that, due to the PTSD symptoms, the Veteran was unable to work and that he would never be capable of competitive employment again.  

The above referenced evidence indicates a potentially significant increase in PTSD symptomatology since the time of the last VA examination which was conducted in September 2007.  This significantly increased level of impairment, however, is not reflected in the clinical records from Dr. S.K. and there are no clinical records from Dr. P.T. associated with the claims file.  For example, the most recent clinical records from Dr. S.K., indicate that, in February 2009, the Veteran reported anxiety that had been even more prominent in the last few weeks.  The Veteran had been preoccupied with intrusive recollections and images of Vietnam events.  His sleep had been fairly much disrupted.  The Veteran denied, however, being depressed as such at the time.  He admitted to at least a touch of seasonal component to his mood/anxiety state.  Mental status examination revealed that the Veteran was moderately anxious and preoccupied with intrusive memories.  In April 2009, Dr. S.K. wrote that the Veteran reported he had anxiety that was episodically distressing.  The Veteran had been able to get outside a bit more with nicer weather and that was helpful.  The Veteran had episodic and recurrent flashbacks, nightmares, and intrusive thoughts with about the usual severity and intensity.  The Veteran expressed quite a bit of frustration in regard to the recurrently distressing nature of PTSD.  His mood had been partly depressed at times.  It is not apparent to the Board why the clinical records do not reflect the severity reported by the health care professionals in the October 2009 and March 2010 letters.  The United States Court of Appeals for Veterans Claims has held that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion is inadequate when unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical opinion based on an inaccurate factual premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight to be accorded medical evidence must be determined by the quality of the evidence and not necessarily by its quantity or source.  

The Board finds that the opinions from Dr. S.K. and Dr. P.T. documenting very severe symptoms of PTSD are not supported by the clinical evidence of record.  However, as set out above, the Board is remanding to obtain the most recent clinical records.  The Board will not know if the more recent clinical evidence supports Dr. S.K.'s and Dr. P.T.'s opinions until they are reviewed.  

At a minimum, the statements from the VA psychiatrist and VA psychologist have indicated a possible increase in PTSD symptomatology since the time of the September 2007 VA examination.  As there is a possible increase in PTSD symptomatology, the Board finds that another VA examination is required in order to accurately determine the current symptomatology associated with the service-connected disability.  

The statements from the psychiatrist and psychologist have also raised the issue of entitlement to a TDIU.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  The Veteran has not been provided with the laws and regulations governing TDIU claims.  As this issue is inextricably intertwined with the current increased rating claim, the Board finds that the TDIU issue must also be remanded in order to provide the Veteran with the laws and regulations governing TDIU claims and for adjudication of this claim in the first instance.  

Accordingly, the case is REMANDED for the following action:


1.  Obtain the names and addresses of all medical care providers who treated the Veteran for PTSD, post-operative residuals of tendon repair on the right wrist, tinnitus, residuals of a fracture of the 5th metacarpal of the right hand, and for bilateral hearing loss since 2007.  After securing any necessary releases, obtain these records identified by the Veteran which have not already been associated with the claims file.  Regardless of the Veteran's response, obtain all outstanding VA treatment records.  

2.  Provide the Veteran with notice for the TDIU claim which complies with the requirements of the Veterans Claims Assistance Act of 2000 .  

3.  Schedule the Veteran for a VA examination to ascertain the severity and manifestations of his service-connected PTSD.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected PTSD.  The examiner should report all signs and symptoms necessary for rating the Veteran's PTSD under the applicable rating criteria.   The examiner should also comment as to the impact of PTSD on the Veteran's daily activities and his ability to obtain and maintain employment.  If it is not possible to do so, the examiner should so state.  The examiner should reconcile the opinion with all other clinical evidence of record.  A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

4.  Schedule the Veteran for a VA general medical examination for the purpose of determining the impact that his service-connected PTSD, post-operative residuals of tendon repair on the right wrist, tinnitus, residuals of a fracture of the 5th metacarpal of the right hand and bilateral hearing loss have on his ability to obtain and maintain substantially gainful employment.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  Following the history and clinical evaluation, and any tests that are deemed necessary, the examiner is requested to render an opinion on the following:

Is it at least as likely as not (50 percent or greater degree of probability) that the Veteran's service-connected PTSD, post-operative residuals of tendon repair on the right wrist, tinnitus, residuals of a fracture of the 5th metacarpal of the right hand and/or bilateral hearing loss, without consideration of his nonservice-connected disorders, render him incapable of obtaining and maintaining substantially (more than marginal) employment consistent with his education and employment background?

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  More likely and as likely support the claim of unemployability; less likely weighs against the claim.  

The examiner should reconcile the opinion with all other clinical evidence of record.   A complete rationale should be provided for any opinion expressed.  If any opinion cannot be provided without resort to speculation, the examiner should so state and provide a rationale for why the opinion would require resort to speculation.  

5.  Thereafter, please review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the examination reports to ensure that they are responsive to and in compliance with the directives of this remand and, if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional development deemed necessary, readjudicate the claim of entitlement to an initial evaluation in excess of 30 percent for PTSD and adjudicate the claim of entitlement to a TDIU.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case, which addresses all of the evidence obtained after the issuance of the last Supplemental Statement of the Case, and provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

